internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br06-plr-130243-01 date date legend corp distributing controlled busine sec_1 busine sec_2 year year date date dear this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date date date and date the information submitted for consideration is summarized below corp was formed in year corp currently conducts busine sec_1 and busine sec_2 corp has been conducting busine sec_1 since year and busine sec_2 plr-130243-01 since year effective date corp filed an election to be taxed as a small_business_corporation distributing was organized on date as a limited_liability_company and is currently taxed as a partnership distributing currently has no assets controlled was organized by distributing on date as a limited_liability_company and is currently taxed as a partnership controlled currently has no assets corp and distributing are held in same proportions by the same shareholders members and are each on the accrual_method of accounting distributing currently owns all of the membership interests in controlled corp will merge into distributing as described more completely below immediately before the merger distributing will file form_8832 entity classification election to be taxed as a corporation and distributing will amend its operating_agreement appropriately to reflect the change from a partnership to a corporation immediately before the merger controlled will file form_8832 entity classification election to be taxed as a corporation and controlled will amend its operating_agreement appropriately to reflect the change from a partnership to a corporation corp will merge into distributing in a transaction which taxpayer represents as qualifying as an f reorganization under sec_368 or an a reorganization under a a in the merger corp will transfer all of busine sec_1 and busine sec_2 to distributing distributing will then transfer busine sec_2 as well as fixed assets and property plant and equipment used in busine sec_1 to controlled in exchange for controlled membership interests because distributing and controlled will elect to be taxed as corporations their membership interests at the time of the election will be deemed to be stock interests for tax purposes distributing will then distribute the controlled membership interests to distributing members pro_rata immediately before the distribution distributing will own all the membership interests in controlled the business reasons for the above mentioned transactions are as follows to allow busine sec_2 and certain assets of busine sec_1 to be completely segregated and insulated from the inherent risks of busine sec_1 since busine sec_1 is a inherently dangerous business busine sec_1 could be exposed to a high degree of tort liability from claimants in addition after the transaction controlled will own certain busine sec_1 assets and busine sec_2 the ownership of these assets will enable controlled to borrow money and to purchase additional busine sec_1 assets with that money these busine sec_1 assets will be leased back to distributing therefore distributing will receive the benefit of new busine sec_1 assets and will be able to continue to expand busine sec_1 immediately after the distribution distributing will continue the active business of busine sec_1 previously carried on by corp immediate predecessor to distributing plr-130243-01 immediately after the distribution controlled will be directly engaged in busine sec_2 immediately after the distribution controlled will continue the active business of busine sec_2 in addition controlled will engage in leasing certain real_property and equipment back to distributing at fair_market_value controlled will also be actively engaged in managing the real_property and equipment the following representations have been made in connection with the proposed transactions a b c d no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted however following the transaction controlled will lease the busine sec_1 assets received from distributing back to distributing following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees however following the transaction controlled will lease the busine sec_1 assets received from distributing back to distributing the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes to allow busine sec_2 and certain assets of busine sec_1 to be completely segregated and insulated from the inherent risks of busine sec_1 since busine sec_1 is a inherently dangerous business busine sec_1 could be exposed to a high degree of tort liability from claimants in addition after the transaction controlled will own certain busine sec_1 assets and busine sec_2 the ownership of these assets will enable controlled to borrow money and to purchase additional busine sec_1 assets with that money these busine sec_1 assets will be leased back to distributing therefore distributing will receive the benefit of new busine sec_1 assets and will be able to continue to expand busine sec_1 the distribution of stock or stock and securities of the controlled_corporation is motivated in or whole or substantial part by one or more of these corporate business purposes e there is no plan or intention by the shareholders or security shareholders plr-130243-01 f g h i j k l m of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of this transaction no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distributing_corporation is not an s_corporation within the meaning of sec_1361 but immediately before the distribution the distributing_corporation will be eligible to make an s_corporation_election pursuant to sec_1362 the distributing and controlled corporations will each elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either the distributing or controlled plr-130243-01 corporation n o p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled common_stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled common_stock for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date q prior to the proposed transaction controlled will file a form_8832 entity classification election to be taxed as a corporation effective the date of the transaction and controlled will amend its operating_agreement appropriately to reflect the change from a partnership to a corporation r the merger of corp into distributing will constitute a transaction under sec_368 s the merger of corp into distributing will also constitute a transaction under sec_368 t prior to the proposed transaction distributing will file a form_8832 entity classification election to be taxed as a corporation effective the date of the transaction and distributing will amend its operating_agreement plr-130243-01 appropriately to reflect the change from a partnership to a corporation u v distributing and controlled will each elect to be an s_corporation pursuant to sec_1362 by filing a form_2553 election by small_business_corporation immediately after the distribution i the total adjusted_basis and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred based solely on the information submitted and on the representations set forth above we hold as follows a the merger of corp into distributing will constitute a reorganization under sec_368 see revrul_69_516 1969_2_cb_51 revrul_96_29 1996_1_cb_50 b c d e f the merger of corp into distributing will not terminate corp 1's election to be taxed as a small_business_corporation that the transfer of assets contributed assets by distributing to controlled followed by the distribution by controlled to distributing of controlled ownership interests will qualify as a reorganization within the meaning of sec_368 that distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 that no gain_or_loss will be recognized by distributing upon the transfer of the contributed assets to controlled in exchange for controlled membership interests sec_361 that no gain_or_loss will be recognized by controlled upon the receipt of assets in actual or constructive exchange for controlled ownership interests pursuant to sec_1032 that no gain_or_loss shall be recognized by distributing upon the distribution of controlled ownership interests to distributing’s membership holders pursuant to sec_361 plr-130243-01 g h i j k l the basis of the contributed assets received from distributing pursuant to the contribution in the hands of controlled immediately after the proposed transaction will be the same as the basis of such assets in the hands of distributing immediately before the proposed transaction sec_362 the holding_period of the contributed assets received from distributing pursuant to the contribution in the hands of controlled will include the period during which distributing held the contributed assets sec_1223 no gain_or_loss will be recognized and no amount will be included in the income of the distributing membership holders upon their receipt of membership interests in controlled in the distribution sec_355 a the aggregate basis of the ownership interests in controlled and distributing in the hands of the distributing membership owners after the distribution will be the same as the aggregate basis of membership ownership interests in distributing immediately before the distribution and will be allocated among membership ownership interests of distributing and controlled in proportion to their relative fair_market_value in accordance with sec_358 b and c and sec_1_358-2 of the regulations the holding_period of the controlled membership ownership interests received by each distributing membership owner in the distribution will include the period during which the distributing membership owners held their membership interests in distributing provided that such membership interests in distributing are held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations we express no opinion concerning whether the merger of corp into distributing will constitute a reorganization under sec_368 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy plr-130243-01 of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for the ruling verification of the factual information representations and other data may be required as part of the audit process sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate cc
